DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 are rejected under 35 U.S.C. 103 as obvious over Tobiasen (US 2006/0167990 A1, Published July 27, 2006) in view of Park (US 2014/0067549 A1, Published March 6, 2014).
As to claim 1, Tobiasen discloses a control system for controlling the rotating displays that display an image data by a rotating plate, on which light emitting elements arranged in a line (Tobiasen at Figs. 1-2), wherein: 
a server connects with plurality of rotating displays via a network (Tobiasen at Fig. 5, in particular, server 32); 
the server stores image data in a storage device and transmits the image data to the rotating displays (Tobiasen at ¶ [0047] discloses “Connecting servers designated content providers forward images, e.g. news, to be displayed on the display 10 to the server 32. The server 32 updates the content of the display 10 according to a profile set 
the storage device stores user data including a type of each rotating display held by the user (Tobiasen at Figs. 4-5; ¶ [0051] discloses “FIG. 5 shows a plurality of displays 10a, 10b, 10c each connecting to an associated wireless module 18a, 18b, 18c. Each individual display 10a, 10b, 10c may comprise a unique ID tag, making it possible to identify each display 10a, 10b, 10c separately. This makes it possible to communicate to only one, or a specific group of displays 10a, 10b, 10c….  This communication based on ID tags or information that the server is able to identify as relating to said ID tags may be stored, for instance on the server 32. The server 32, or another server, may hold a database with information about said communication, along with other parameters for a particular display. 10a, 10b, 10c.”)… 
the server supplies to the terminal device an operation screen for user interface,1 that allows to select the image data that can be displayed according to the type of the rotating display held by the user, or allows the user to create displayable image data (Tobiasen at Fig. 4; ¶ [0036], [0049]; MPEP 2144.04(V) establishes that making portable is obvious).
Tobiasen does not expressly disclose a time schedule for displaying the image data for the user.  Tobiasen does not expressly disclose allowing the user to input a time schedule for displaying the image data, and the server has a display controller that 
However, Park does disclose a time schedule for displaying the image data for the user (Park at Figs. 3-4, advertising service server 200; Fig. 5, step 120). 
Park does disclose allowing the user to input a time schedule for displaying the image data (Park at Fig. 7, in particular), and 
the server has a display controller that transmit to the rotating displays the image data, that selected or created by the user and transmit the data indicating the time schedule (Park at Fig. 5, in particular, Step S150; Figs. 14-15).
Tobiasen discloses a base advertising display system upon which the claimed invention is an improvement.  Park discloses a comparable advertising display system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Park to that of Tobiasen for the predictable result of selecting and displaying advertising in an advertising area and during a specified period on a selected digital signage device (Park at ¶ [0010]-[0011]).
As to claim 2, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1, wherein the server is connected to the terminal device held by the designer via the network (Park at Fig. 14), 
the designed image data transmitted from the terminal device held by the designer is stored in the storage device of the server (Park at Figs. 3, 13, in particular).
The combination does not expressly disclose an accounting control unit is provided that adds a reward to the designer when the user selected the designed image 
Tobiasen discloses a base advertising display system upon which the claimed invention is an improvement.  Park discloses a comparable advertising display system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Park to that of Tobiasen for the predictable result of selecting and displaying advertising in an advertising area and during a specified period on a selected digital signage device (Park at ¶ [0010]-[0011]).
As to claim 3, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1, the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Park at Fig. 2, processor 26. A cache buffer in processor 26 is necessarily present); 
wherein, two rows of light emitting elements are arranged on the plate, and when viewed from a direction intersecting this row, the two light emitting elements rows are 
Claims 4, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tobiasen and Lo as applied to claim 1 above, and further in view of Lo (US 2004/0102223 A1, Published May 27, 2004).
As to claim 4, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1.
The combination does not disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements; wherein, the plurality of rotating displays is arranged in a preset pattern, and the plurality of rotating displays are arranged so that some or all of the images displayed overlap on each rotating display.
However, Lo does disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Lo at Fig. 1, memory 135);
wherein, the plurality of rotating displays is arranged in a preset pattern, and the plurality of rotating displays are arranged so that some or all of the images displayed overlap on each rotating display (Lo at Figs. 2-4, LED carriers 145A and 145B are separate displays; ¶ [0037]).
The combination of Tobiasen and Park discloses a base display device upon which the claimed invention is an improvement.  Lo discloses a comparable display 
As to claim 5, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1.
The combination does not disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements; wherein, one or more plates are arranged parallel to the drive shaft of the driving device and each plate rotates around the drive shaft.
However, Lo does disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Lo at Fig. 1, memory 135);
wherein, one or more plates are arranged parallel to the drive shaft of the driving device and each plate rotates around the drive shaft (Lo at Figs. 2-6, LED carriers 145A and 145B are ostensibly parallel to the drive shaft).
The combination of Tobiasen and Park discloses a base display device upon which the claimed invention is an improvement.  Lo discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing 
As to claim 9, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1.
The combination does not disclose the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements; wherein, the rotating plate of the rotating display is surrounded with a transparent hemispherical protective cover.
However, Lo does disclose the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Lo at Fig. 1, memory 135); 
wherein, the rotating plate of the rotating display is surrounded with a transparent hemispherical protective cover (Lo at Fig. 2).
The combination of Tobiasen and Park discloses a base display device upon which the claimed invention is an improvement.  Lo discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add or substitute the teachings of Lo into that of the combination of Tobiasen and Park for the predictable result of providing a rotating LED display device with an infrared receiver to receive energize/de-energize instructions (Lo at ¶ [0005]).
Claims 6, 7, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tobiasen and Lo as applied to claim 1 above, and further in view of Kaehler (US 2017/0223344 A1, Published August 3, 2017).
As to claim 6, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1.
The combination does not disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements; wherein, one or more plates are arranged like an umbrella bone around a driving shaft of the driving device.
However, Kaehler does disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Kaehler at ¶ [0011] discloses “The display apparatus may also include a non-transitory memory configured to store a light field image to be displayed by the display apparatus”); 
wherein, one or more plates are arranged like an umbrella bone around a driving shaft of the driving device (Kaehler at Figs. 5A, 5B, 6, and 7, in particular; ¶ [0083]).
The combination of Tobiasen and Park discloses a base display device upon which the claimed invention is an improvement.  Lo discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add or substitute the teachings of Lo into that of the combination of Tobiasen and 
As to claim 7, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1.
The combination does not disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements; wherein, the plate is transparent.
However, Kaehler does disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Kaehler at ¶ [0011] discloses “The display apparatus may also include a non-transitory memory configured to store a light field image to be displayed by the display apparatus”); 
wherein, the plate is transparent (Kaehler at Figs. 5E-5F, in particular, transparent element 510; ¶ [0075] discloses “In some embodiments, additionally or alternatively to the use of a number of elongated elements, the rotatable structure 105 of the display apparatus 100 may comprise a transparent element that can be rotated by the motor 104. The transparent element can be a plexiglass disk or thin, 2-D polymer, thermoplastic, or acrylic element.”).
The combination of Tobiasen and Park discloses a base display device upon which the claimed invention is an improvement.  Lo discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it 
As to claim 8, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1.
The combination does not disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Kaehler at ¶ [0011] discloses “The display apparatus may also include a non-transitory memory configured to store a light field image to be displayed by the display apparatus”); 
wherein, a rotating shaft of the motor of the driving device is passed through the transparent board, and the motor is arranged on one side of the transparent board, and the plate is arranged on the other side with the light emitting elements facing the motor side.
However, Kaehler does disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements; 
wherein, a rotating shaft of the motor of the driving device is passed through the transparent board, and the motor is arranged on one side of the transparent board, and 
As to claim 11, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1.
The combination does not disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements; wherein, the cross section of the plate is streamlined, or the plan view of the plate is S-shape, and the plate is connected to the rotation axis as axisymmetric.
However, Kaehler does disclose that the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Kaehler at ¶ [0011] discloses “The display apparatus may also include a non-transitory memory configured to store a light field image to be displayed by the display apparatus”); 
wherein, the cross section of the plate is streamlined, or the plan view of the plate is S-shape, and the plate is connected to the rotation axis as axisymmetric (Kaehler at Fig. 5C).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tobiasen and Lo as applied to claim 1 above, and further in view of Pudipeddi (US 2016/0148548 A1, Published May 26, 2016).
As to claim 10, the combination of Tobiasen and Park discloses the Control system for rotating display according to the claim 1.
The combination does not expressly disclose the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements; 
wherein, the driving device has no protective cover, and has a human sensor that detects when a person approaches, and an alarm that emits an alarm sound by this detection or a switch that shuts off the power supply of the driving device.
However, Pudipeddi does disclose the rotating display has a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements and an image controller that supplies the image data to the light-emitting elements (Pudipeddi at Figs. 1-2, memory 126; ¶ [0052]); 
wherein, the driving device has no protective cover, and has a human sensor that detects when a person approaches, and an alarm that emits an alarm sound by this detection or a switch that shuts off the power supply of the driving device (Pudipeddi at ¶ [0039] discloses “For example, and in no way limiting the scope of the invention, the one or more sensors may be at least one of… proximity, or presence sensors, for instance an alarm sensor, motion detector, an occupancy sensor, a proximity sensor, Passive Infrared Sensor (PIR) sensor, triangulation sensors, touch switch, and a combination thereof, and the rest.”).
The combination of Tobiasen and Park discloses a base display system upon which the claimed invention is an improvement.  Pudipeddi discloses a comparable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/19/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Park at ¶ [0188].